Plaintiff seeks damages for injuries he suffered during a snowboarding run down defendants’ mountain trail. By engaging in the recreational sport of snowboarding, plaintiff “consented] to those commonly appreciated risks which are inherent in and arise out of the nature of the sport generally and flow from such participation” (Whitman v Zeidman, 16 AD3d 197, 197 [2005] [internal quotation marks and citation omitted]). Personal injury caused by hitting a stump on the side of the trail, while swerving to avoid another person using the trail, is one of the risks inherent in downhill snowboarding (General Obligations Law § 18-101; Farone v Hunter Mtn. Ski Bowl, Inc., 51 AD3d 601 [2008], Iv denied 11 NY3d 715 [2009]; see also Painter v Peek’N Peak Recreation, 2 AD3d 1289 [2003]). Plaintiffs expert affidavit was conclusory and therefore insufficient to raise an issue of fact whether defendants’ alleged negligent construction and maintenance of the trail created additional risks not inherent in downhill snowboarding (see Owen v R.J.S. Safety Equip., 79 NY2d 967, 970 [1992]).
We have considered plaintiffs remaining argument and find it unavailing. Concur — Andrias, J.P, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 33100(U).]